Citation Nr: 1113268	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  08-06 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran performed active military service from August 1970 to March 1972.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2007-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied service connection for a bilateral hearing loss disability and for tinnitus.  In November 2010, the Board remanded the claim for additional development.  

In October 2009, the Veteran was afforded a videoconference hearing before F. Judge Flowers, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  


FINDING OF FACT

The Veteran does not have tinnitus that is related to his service.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

During his hearing, held in October 2009, the Veteran testified that his tinnitus began during service, after firing rockets.  It was essentially asserted that a March 2008 VA etiological opinion should not be afforded any probative value, because the examiner incorrectly indicated that the Veteran had a history of working in noisy machine shops "for many years," and he testified that he did, in fact, not have much post-service noise exposure.  It was further argued that as the RO had evaluated his tinnitus as 10 percent disabling for nonservice-connected pension purposes, that this was a finding in favor of the service connection claim for tinnitus.

As an initial matter, in its November 2010 remand, the Board directed that an addendum be obtained from the examiner who had performed the Veteran's March 2010 VA examination.  The Board directed that the examiner review the Veteran's C-file, and that the examiner provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that tinnitus is related to noise exposure during active military service.  In November 2010, an addendum was obtained from the VA examiner who had examined the Veteran in March 2010.  The examiner indicated that the Veteran's C-file had been reviewed.  The examiner's addendum includes an etiological opinion that is accompanied by a sufficient rationale.  Under the circumstances, there is no basis to find that the examiner did not have a sufficient basis for the opinion, or that this addendum is inadequate.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000); Neives- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Under the circumstances, the Board finds that there has been substantial compliance with its November 2010 remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to a veteran are to be avoided).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).   

The Veteran's service treatment reports do not show complaints of, treatment for, or a diagnosis of, tinnitus.  The Veteran's separation ("ETS") examination report shows that his ears and drums were clinically evaluated as normal.  

As for the post-service medical evidence, it consists of a VA hospital report, dated in 1972, and VA reports, dated between 1996 and 2010.  VA progress notes include a report, dated in May 2008, which shows that the Veteran complained of tinnitus.  

A VA examination report, dated in March 2008, shows that the Veteran complained of tinnitus.  The examiner stated, "I would also say that the tinnitus is also not related to his military service."  

A VA audiological examination report, dated in March 2010, shows that the examiner stated that the Veteran's C-file had been reviewed.  The Veteran complained of recurrent tinnitus, and that, "he is not exactly sure when it started."  The examiner first concluded that the Veteran did not have hearing loss due to his service, and added, "It is also my professional opinion that it [is] less likely than not that his recurrent tinnitus is secondary to acoustic trauma in the military."  

In November 2010, the Board remanded the claim, and requested that the examiner who performed the March 2010 VA examination supplement her opinion with an addendum.  In an addendum dated that same month, the examiner once again concluded that the Veteran did not have hearing loss due to his service, and that it is less likely than not that his tinnitus is due to noise exposure in the military. 

As an initial matter, the Board finds that the Veteran is not a credible historian.  During his hearing, held in October 2009, the Veteran testified to the effect that he had tinnitus during service, and that although he had worked in noisy environments after service (i.e., in a machine shop), that this was only for about two months and that he wore hearing protection during that time.  However, there are no specific findings or complaints in the Veteran's service treatment reports to corroborate his claim of tinnitus, and tinnitus was not shown upon separation from service.  A March 2008 VA examination report indicates that he reported that he had worked in "a machine shop which he states was very loud without ear protection," with recreational noise exposure in a woodworking shop and from using headphones.  The examiner further noted a history of employment "in noisy shops for many years."  During his VA examination, performed in March  2010, he was noted to state that, "His chief complaint is recurrent tinnitus.  He is not exactly sure when it started, and he cannot localize it either." (emphasis added).  Furthermore, in 2008 he told VA health care providers that he had not used narcotics since 2006.  However, cocaine use was noted in 2007, and VA reports indicate that he was dismissed from substance abuse program in September 2007 after a positive drug screen and due to complaints of "drug dealing and manipulation."  See e.g., VA progress notes dated in May and November of 2007.  In addition, VA progress notes show that he has reported a long history of incarceration, to include at least four incarcerations dating back to 1975, with a 17-year prison term ending in 2004 and additional incarceration between 2006 and 2007, with convictions that included CDS (presumably "controlled dangerous substance"), larceny of merchandise, and receiving stolen property.  See e.g., May 2007 VA progress note.  Finally, he has received multiple assessments for substance abuse disorders, to include cocaine dependence.  Given this evidence, the Veteran is not considered to be a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991).  

The Board further finds that the claim must be denied.  There is no evidence to show any treatment for tinnitus symptoms during service.  He was not noted to have tinnitus in his separation examination report.  In addition, the earliest medical evidence of tinnitus is dated in 2008, more than 35 years after separation from service.  This lengthy period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, there is no competent evidence to show that the Veteran has tinnitus that is related to his service.  The March 2008 VA examination report, and the November 2010 addendum to the March 2010 VA examination report, both contain etiological opinions against the claim.  In particular, the November 2010 addendum shows that the examiner indicated that she had reviewed the Veteran's claims folder.  The March 2008 and March 2010 VA audiometric examination reports both show that the Veteran does not have hearing loss in either ear, as defined for VA purposes at 38 C.F.R. § 3.385 (2010).  In the addendum, the examiner noted that hearing loss was not shown in either of the Veteran's entrance or separation examination report audiograms, and she determined that hearing loss was not related to his service.  When read in context, the etiological opinion as to the Veteran's tinnitus is clearly secondary to, and derivative of, the hearing loss issue, and this opinion is accompanied by a sufficiently detailed rationale.  This opinion is therefore considered to be highly probative evidence against the claim.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  To the extent that it has been argued that the RO has evaluated the Veteran's tinnitus as 10 percent disabling for nonservice-connected pension purposes, and that this is somehow a finding in favor of the service connection claim for tinnitus, the Board finds no basis for this argument.  Evaluations of disabilities for nonservice-connected pension purposes are completely unrelated to the issue of service connection for any such disabilities.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

With regard to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The issue on appeal is based on the contention that tinnitus was caused by service.  The Veteran has specifically asserted that he began having tinnitus symptoms during service.  To the extent that a layperson may assert that they had tinnitus symptoms at some point, such statements would normally be competent evidence to show that they experienced these symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

However, competency of evidence must be distinguished from the weight and credibility of the evidence, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence; if the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to a veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

In this case, the Board has determined that the Veteran is not a credible historian.  In addition, the Veteran does not have the requisite skills, knowledge, or training, to be competent to provide a diagnosis for tinnitus, or to state whether tinnitus was caused by service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this regard, while the Board acknowledges that the absence of any corroborating medical evidence supporting his assertions does not render his statements incredible in and of itself, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of a veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when a layperson is competent to identify the medical condition).  In this case, the Veteran's service treatment reports and post-service medical records have been discussed.  Tinnitus is first shown more than 35 years after separation from service, and there is no competent opinion of record in support of the claim.  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that he has tinnitus that is related to his service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b).  


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in June 2007.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records, and SSA records.  The Veteran has been afforded two examinations, and etiological opinions have been obtained.  The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

ORDER

The appeal is denied. 


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


